COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Carmen Franco v. The State of Texas

Appellate case number:     01-20-00633-CR

Trial court case number: 5789

Trial court:               County Criminal Court at Law No. 10 of Harris County

      The clerk’s record indicates that appellant, Carmen Franco, is appealing from the July 27,
2020 opinion of the County Criminal Court at Law No. 10. The notice of appeal was filed on
September 3, 2020. The record contains no motion for new trial filed in the County Court.
        A timely notice of appeal is necessary to invoke an appellate court’s jurisdiction. See Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Lair v. State, 321 S.W.2d 158, 159 (Tex.
App.—Houston [1st Dist.] 2010, pet. ref’d). If an appeal is not timely perfected, the appellate
court does not obtain jurisdiction to address the merits of the appeal and can take no action other
than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).
        Franco’s notice of appeal was filed on September 3, 2020, 38 days after the judgment was
signed. The record shows that no motion for new trial was filed and no motion for extension of
time to file the notice of appeal was filed. See TEX. R. APP. P. 26.2; 26.3. Thus, it appears that
Franco’s notice of appeal was not timely filed and that this Court may lack jurisdiction over this
appeal.
        This appeal may be dismissed for lack of jurisdiction unless Franco demonstrates by
response to this order and citation to legal authority, filed within 10 day of the date of this order,
establishing that this Court has jurisdiction to hear this appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __October 1, 2020___